Weinstein, J.,
concurs insofar as the appeal from the order dated December 26, 1979 is dismissed, but otherwise dissents and votes to reverse the order dated March 20, 1980 insofar as appealed from and deny the plaintiff’s motion, with the following memorandum, in which Mangano, J., concurs: These causes of action involving, inter alia, alleged unfair competition and a breach of agreement not to reveal trade secrets, have been languishing in the courts for over nine years. They, along with other causes of action, were first brought in the United States District Court for the Southern District of New York in early 1972. The causes of action sub judice were severed from the Federal action on Federal jurisdictional grounds, and were reinstituted as the instant action in March, 1975. Plaintiff thereafter did nothing about the prosecution of this action for over three years, until the corporate defendant finally served a 45-day demand to file a note of issue (CPLR 3216) in June, 1978. This demand was met, but four months later, a motion to strike the note of issue was unopposed by plaintiff. Consequently, the case was marked off the calendar. During the following year plaintiff took no steps in furtherance of the prosecution of this action other than allowing an attorney for the additional defendant on the defendants’ counterclaim to inspect certain documents at its office. Finally, in October, 1979, *879the action was deemed abandoned, and was dismissed pursuant to CPLR 3404. The order affirmed by the majority adheres to Special Term’s prior determination granting plaintiff’s motion to vacate the dismissal and restore the action to the calendar. I cannot concur with the majority. The consistent course of neglect and procrastination pursued by plaintiff over a period of time now approaching a decade can no longer be justified. The defendants are entitled to be free of the spectre of stagnant, neglected claims casting a shadow over their business and personal affairs. In a casp involving similar facts, the Fourth Department stated “The plaintiff had the burden of moving forward with the prosecution of his lawsuit. The record amply demonstrates that plaintiff failed to show any disposition to try the action” (Omar v David Fruit & Co., 59 AD2d 647, 648). These words apply equally well to the case at bar. The cases of Monahan v Fiore (71 AD2d 914), Dunne v McGuirk (62 AD2d 1080), Hickey v Shumacher (54 AD2d 790), and Emrick v Paramount Rest. (6 AD2d 686), all of which involved shorter delays than in the case before the court, nonetheless, barred restoration of the action to the calendar and should compel a similar holding herein, especially in the absence of any meritorious excuse for the delay. I would also note plaintiff’s failure to submit a sufficient affidavit of merit (see Sortino v Fisher, 20 AD2d 25). The affidavit, which merely recites the causes of action enumerated in the complaint, does not satisfy the requirement of a showing of merit in evidentiary form in the same general manner in which plaintiff expects to prove its case (see Stubblebine v Fratto, 37 AD2d 666; Lewis v Wheaton, 63 AD2d 815). For the aforesaid reasons, I vote to reverse the order dated March 20, 1980 insofar as appealed from and deny the plaintiff’s motion.